Citation Nr: 1043708	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left upper extremity 
disability, manifested primarily by pain and numbness.

2.  Entitlement to service connection for left lower extremity 
disability, manifested primarily by pain and numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1987 to September 
2003.  The Veteran also had four years, ten months, and fourteen 
days of earlier service.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO) 
which denied the Veteran's claims of entitlement to service 
connection for claimed disabilities of the left arm and left leg.

After reviewing the record, the Board finds that the Veteran's 
claims are more general than reflected by the issues of 
entitlement to service connection for left cervical radiculopathy 
and left lumbar radiculopathy.  Rather, he contends that he is 
entitled to service connection for disabilities of the left upper 
extremity and left lower extremity, each manifested primarily by 
pain and numbness.  Accordingly, the issues on the title page 
have been changed to more accurately reflect the Veteran's 
contentions.

This case was previously before the Board of Veterans' Appeals 
(Board) in April 2009, at which time it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
left cervical radiculopathy and left lumbar radiculopathy.  
Thereafter, the case was returned to the Board for further 
appellate action.

In its April 2009 remand, the Board found that the record raised 
the theory that the Veteran's cervical radiculopathy and lumbar 
radiculopathy were proximately due to or the result of 
degenerative changes in his cervical and lumbar spines.  The 
Board noted, however, that the RO had not adjudicated claims of 
entitlement to service connection for degenerative changes of the 
cervical or lumbar spines.  The Board concluded that such issues 
were inextricably intertwined with the issues on appeal and had 
to be adjudicated by the RO before it could, effectively, 
consider the theory of entitlement to service connection for left 
cervical radiculopathy and left lumbar radiculopathy on a 
secondary basis.  38 C.F.R. § 3.310 (2010); see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

In a Supplemental Statement of the Case, issued in August 2010, 
the AMC considered the potential issues of entitlement to service 
connection for left cervical radiculopathy and left lumbar 
radiculopathy.  However, the AMC found that in each case there 
was no objective evidence of degenerative joint disease within 
one year of the Veteran's retirement from service and, therefore, 
no basis for consideration of entitlement to service connection 
for degenerative changes of the cervical or lumbar spine.  

On first review, the lack of a formal decision with respect to 
service connection for degenerative changes of the cervical and 
lumbar spines constitutes a lack of compliance with the Board's 
orders in its April 2009 remand.  Generally, such a lack of 
compliance necessitates further development to remedy the 
situation.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (As a 
matter of law, the Veteran has a right to compliance with the 
Board's remand orders.).  However, despite the Board's remand 
instructions, the failure to adjudicate those issues results in 
no prejudice to the Veteran and amounts to no more than harmless 
error.  Indeed, in the decision below, the Board has granted 
entitlement to service connection for peripheral neuropathy of 
the left upper extremity and of the left lower extremity.  
Therefore, the failure to issue a formal decision with respect to 
entitlement to service connection for degenerative changes of the 
cervical and lumbar spines cannot possibly affect the essential 
fairness of the adjudication of entitlement to service connection 
for peripheral neuropathy of the left upper extremity and of the 
left lower extremity.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd and remanded on other grounds 444 F.3d 1328 
(Fed.Cir. 2006).  

Further development to comply with the holding in Stegall would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran.  Accordingly, such 
development will not be ordered.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Such a finding, however, does not preclude 
the Veteran from pursuing claims of entitlement to service 
connection for degenerative changes of the cervical and lumbar 
spines.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record shows that the Veteran's peripheral neuropathy of the left 
upper extremity started while on active duty and has continued 
since that time.

2.  The preponderance of the competent and credible evidence of 
record shows that the Veteran's peripheral neuropathy of the left 
lower extremity started while on active duty and has continued 
since that time.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Peripheral neuropathy of the left lower extremity is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable 
decision contained herein, the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.

The Facts

Service treatment records starting in July and August 1998 
document the Veteran's complaints and treatment for left arm pain 
which had reportedly had its onset in February 1998.  The 
assessment was left ulnar nerve irritation.

In October 2002, the Veteran reported a history of intermittent 
numbness and pain in his left leg and foot since 1997.  He also 
complained of numbness and aching in the left arm.  The diagnoses 
were rule out thoracic outlet syndrome versus cervical disc 
disease, rule out lumbar disc disease, and piriformis strain.  X-
rays revealed sacralization at L5 with pseudoarticulation of the 
L5 transverse process without degenerative disc disease.  

In November 2002, a magnetic resonance imaging evaluation (MRI) 
revealed a small, central protrusion at C6-C7 which slightly 
indents the thecal sac.  There was also a right paracentral 
protrusion at C5-C6 that contacted and mildly compressed the 
right enteric cord.  The examiner noted that the right 
paracentral disc protrusion was not correlated with the clinical 
findings of left upper extremity pain and numbness.  During 
followup treatment, the health care provider suspected that the 
Veteran's left arm paresthesia was associated with resolved C7 
radiculopathy with residual deficits.  Mild tendonitis of the 
left rotator cuff was also suspected.  X-rays revealed mild disc 
space narrowing at C5-C6.  

In December 2002, the Veteran reported chronic low back pain and 
left arm pain.  During a followup examination, the examiner noted 
a history of piriformis strain with possible sciatic nerve 
strain.  In February 2003, the examining physician in the 
Physical Therapy Clinic found that the Veteran had persistent 
mild left upper extremity and left hip discomfort which were 
stable.  A workup revealed no evidence of serious pathology, and 
it was recommended that the Veteran continue his normal 
activities.  

During his April 2003 service retirement examination, the Veteran 
responded in the affirmative, when asked if he then had, or had 
ever had, recurrent back pain and numbness and tingling.  The 
Veteran reported having had low back pain throughout his career 
and constant numbness in the left arm and leg.  He noted that 
nothing had helped.  On examination, his head, face, neck, and 
scalp, were normal, as were his spine, upper extremities, lower 
extremities, and neurologic processes.  

Ten-months post-service, in July 2004, the Veteran underwent a VA 
general medical examination.  He complained of numbness in his 
left leg and constant aching in his left arm.  Following the 
examination, the relevant diagnosis was chronic aching, pain, and 
numbness in the left arm and leg, etiology unclear.

In October 2004, the Veteran underwent a VA neurologic 
examination and complained of numbness in the left arm and leg 
since 1997.  The physical examination was negative, and the 
diagnosis was probable mild cervical and lumbar radiculopathy.  

During a December 2005 examination of the Veteran's spine, X-rays 
reportedly showed mild degenerative changes at C5-C6 and C6-C7, 
as well as degenerative changes at L5-S1.  Sensation was 
decreased in the left upper and left lower extremities.  The 
diagnoses were chronic pain, paresthesias, and numbness of the 
left upper and left lower extremities; mild cervical 
radiculopathy; and mild lumbar radiculopathy.  The examined 
opined that the mild degenerative changes of cervical and lumbar 
spines were not productive of any functional impairment.  The 
examiner recommended that an electromyography (EMG) be performed.  

In January 2006, the Veteran underwent a second VA neurologic 
examination.  His sensory testing was intact, and he had 
relatively full strength.  An EMG and nerve conduction studies 
revealed no clearcut evidence of cervical or lumbar 
radiculopathy.  There was a slight decrease in conduction 
velocity of the peroneal nerve and slightly increased distal 
latency of the sural nerve which could indicate a very mild 
degree of peripheral neuropathy.  The examiner noted that the 
peripheral neuropathy involving the Veteran's hands was not 
significant.  

In reviewing the results of the EMG and nerve conduction studies, 
the examiner stated that they did not seem to fit an overt 
neuropathic or radicular process and that it would be mere 
speculation as to the cause of the Veteran's symptoms.  The 
examiner concluded that there was no overt diagnosis.  

Records received from the Bowling Green Clinic, Inc., show the 
Veteran's treatment from April 2006 to August 2009.  Following 
the April 2006 treatment, the examiner stated that the Veteran 
had paresthesias of the left upper and lower extremities of 
uncertain etiology.  In July and August 2006, it was noted that 
an MRI of the Veteran's brain was negative for an infarct or 
demyelinating process.  The examiner noted that the Veteran's 
complaints were consistent with left hemisensory syndrome.  

In April 2008, an MRI of the cervical spine revealed a small 
right paracentral disc protrusion at C5-C6 and a small central 
disc protrusion at C6-C7.  An MRI of the lumbar spine revealed a 
mild diffuse disc bulge without disc protrusion or central spinal 
stenosis.  There was mild desiccation of the disc material at L4-
L5.  It was noted that the Veteran had been seen by a 
neurologist, Dr. S., but that the results had been inconclusive 
and that it had been too expensive to continue.  

In May 2008, the examiner noted that MRI's of the cervical and 
lumbar spines revealed no significant pathology.  The diagnosis 
was complex regional pain syndrome.  

In June 2008, the Veteran had an epidural steroid injection at 
L4-L5.  The diagnoses were degenerative lumbar or lumbosacral 
neuritis or radiculitis.

In July 2008, the Veteran complained of left shoulder pain, left 
buttock pain, and hypesthesia to pinprick at C6-T1.  The 
assessments were displacement of the cervical intervertebral 
disc; degenerative lumbar/lumbosacral intervertebral disc 
syndrome; brachial neuritis or radiculitis not otherwise 
specified; throracic/lumbosacral neuritis or radiculitis; 
disorders of the sacrum; and other symptoms referable to shoulder 
joint medication.  

At the July 2010 VA examination, an appropriate VA specialist 
reviewed the Veteran's claims folder, including the report of the 
January 2006 VA neurologic consultation, the January 2006 
EMG/nerve conduction studies report; and the report of the 
December 2005 VA examination.   The examiner noted that the 
January 2006 EMG/nerve conduction studies revealed no clearcut 
evidence of cervical/lumbar radiculopathy.  Unlike the December 
2005 VA examination, the January 2006 evaluation had revealed 
normal sensory findings.  The reviewer gave greater weight to the 
January 2006 evaluations, particularly the high objective 
findings obtained on the EMG/ nerve conduction studies, compared 
to the subjective sensory deficits reported during the December 
2005 examination.  Therefore, the reviewer found that the 
preponderance of the evidence refuted the December 2005 diagnosis 
of radiculopathy.  Nonetheless, the reviewer also acknowledged 
that there had been very mildly abnormal findings on the January 
2006 EMG/nerve conduction studies but that they were attributable 
to a very mild degree of peripheral neuropathy which were 
unrelated to the Veteran's spine complaints. 

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

The foregoing law and regulations, notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has disabilities of the left upper 
and lower extremities, manifested primarily by pain and numbness.  
Therefore, he maintains that service connection is warranted.  

With the above laws and regulations in mind, the Board notes that 
the record shows that during his last several years of service 
the Veteran consistently complained of pain and numbness in his 
left upper and left lower extremities.  However, despite numerous 
workups, consultations, and radiographic studies, a chronic, 
underlying disability was not identified in either area.  Indeed, 
the various considerations and diagnoses included left ulnar 
nerve irritation, thoracic outlet syndrome, cervical disc 
disease, lumbar disc disease, cervical radiculopathy, lumbar 
radiculopathy, piriformis strain, and left rotator cuff 
tendonitis.  Moreover, during his service retirement examination, 
his head, face, neck, and scalp, were normal, as were his spine, 
upper extremities, lower extremities, and neurologic processes.  
Nevertheless, following his retirement from service, the Veteran 
continued to complain of pain and numbness in his left upper and 
lower extremities; and in February 2004, he filed his initial 
claim of service connection for those disorders.  

Shortly after service, the Veteran sought treatment on many 
occasions and underwent several VA examinations.  Though his 
complaints remained consistent, the etiology of those complaints 
remained unclear.  Therefore, in January 2006, the Veteran 
underwent an EMG and nerve conduction studies.  Although the 
examiner did not render an overt diagnosis, he noted that there 
were indications of a very mild peripheral neuropathy.  However, 
he did not consider the peripheral neuropathy involving the 
Veteran's hands to be very significant.  In any event, further 
efforts were made to determine the etiology of the Veteran's 
complaints; and the case was referred to a VA physician for a 
comprehensive review of the record and an opinion.  

Following his review of the record in July 2010, the VA physician 
was able to eliminate cervical and lumbar radiculopathy, as the 
source of the Veteran's complaints.  In so doing, he placed great 
weight on the report of the January 2006 EMG and nerve conduction 
studies.  In addition, he noted that those studies revealed 
abnormal findings of peripheral neuropathy.  While such findings 
were considered very mild, that did not eliminate them as the 
source of the Veteran's complaints.  Indeed, peripheral 
neuropathy is a chronic, identifiable disability, subject to 
service connection.  The degree of impairment is a rating 
question, not a question of service connection.

In view of the chronicity of symptomatology in and after service 
and the peripheral neuropathy confirmed by objective testing, the 
Board is of the opinion that there is a sufficient basis for 
service connection.  At the very least, there is an approximate 
balance of evidence both for and against the Veteran's claims.  
Under 


such circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for peripheral neuropathy of the 
left upper extremity and service connection for peripheral 
neuropathy of the left lower extremity due to continuity of 
symptomatology are warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).


ORDER

Service connection for peripheral neuropathy of the left upper 
extremity is granted.

Service connection for peripheral neuropathy of the left lower 
extremity is granted.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


